

117 HR 5258 IH: Improved Access to Trade Adjustment Assistance Act
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5258IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Pascrell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Trade Act of 1974 to modify the group eligibility requirements under trade adjustment assistance for workers program.1.Short titleThis Act may be cited as the Improved Access to Trade Adjustment Assistance Act.2.Modification of group eligibility requirements under trade adjustment assistance for workers program(a)In generalSection 222(a)(2)(A)(i) of the Trade Act of 1974 (19 U.S.C. 2272(a)(2)(A)(i)) is amended by adding at the end before the semicolon the following: , failed to increase, or will decrease absolutely due to a scheduled or imminently anticipated, long-term decrease in or reallocation of the production capacity of the firm.(b)Effective dateThe amendment made by subsection (a) applies with respect to petitions filed under section 221 of the Trade Act of 1974 (19 U.S.C. 2271) on or after the date of the enactment of this Act.